United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.I., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sara Kincaid, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0942
Issued: February 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 28, 2019 appellant, through counsel, filed a timely appeal from an October 1,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On July 25, 2017 appellant, then a 62-year-old registered nurse, filed an occupational
disease claim (Form CA-2) alleging that she experienced an exacerbation of her mental health
conditions, including post-traumatic stress disorder (PTSD), major depressive disorder, severe
insomnia, and severe anxiety, due to factors of her federal employment. Specifically, she attributed
her emotional conditions to performing double duty as a result of chronic understaffing, as well as
witnessing patients suffering, dying, and receiving inadequate care. Appellant indicated that she
first became aware of her conditions and their relation to her federal employment on
October 17, 2014.
In a September 5, 2017 development letter, OWCP advised appellant of the deficiencies of
her claim. It requested additional factual and medical evidence and provided a questionnaire for
her completion. OWCP afforded appellant 30 days to respond. In a separate letter of even date,
it requested that the employing establishment address the accuracy of her allegations and claims.
On October 3, 2017 appellant completed OWCP’s development questionnaire and again
attributed her emotional condition to performing double duty due to chronic understaffing and
witnessing inadequate patient care. She noted that she was the “infection control champion” and
that there were serious infection control issues that put patients at significant risk. Appellant also
had concerns about “bowel training” protocol for spinal cord patients. She noted that she was
unable to locate a working pulse oximeter when needed. Appellant also alleged several traumatic
incidents, including being required to call rapid responses for a patient on three occasions and,
after his physician did not respond, the patient ended up in the intensive care unit (ICU) and did
not recover. Thereafter, a second patient died in another unit when the boots needed to prevent
blood clots following surgery were not used and, in a third incident, a patient was treated for a year
in appellant’s unit, discharged, and sought treatment in another hospital where he was diagnosed
with cancer, which was not diagnosed by the employing establishment. Appellant also noted that
she had a previous history of PTSD and depression related to prior traumatic experiences.
In an e-mail dated January 4, 2014, appellant noted that on that date her unit was staffed at
the rate of 5 patients per nurse while another unit had only 2.5 patients per nurse. On February 10,
2014 she alleged difficulties in obtaining help due to understaffing. On February 11, 2014
appellant alleged that there were three nurses and four other staff for 20 patients on her unit. On
February 17, 2014 she alleged that staff numbers were askew. On April 9, 2014 appellant agreed
in writing to working six consecutive days and split days for one schedule to help out.
On June 24, 2016 Dr. Amy Balentine, a licensed clinical psychologist, diagnosed
exacerbation of preexisting chronic PTSD and major depressive disorder. She noted that,
beginning in October 2014, appellant attributed her condition to mistreatment of patients and
chronic understaffing. Dr. Balentine submitted an additional report on September 8, 2017,
indicating that her PTSD was exacerbated by her work conditions.

2

In a letter dated November 7, 2017, the employing establishment responded and disputed
appellant’s allegations and claims. It noted that she had not submitted evidence, which
substantiated that her workload was double in comparison to the workload of other staff members.
The employing establishment also noted that appellant had not provided documentation to support
any of her other allegations. On November 16, 2017 it denied that she was requested to work
double duty. The employing establishment further denied that appellant’s job could be considered
stressful as she received similar assignments to other nurses. It noted that from time to time there
were staffing shortages related to staff illness, but that those shortages were corrected with
overtime and compensatory time.
By decision dated December 7, 2017, OWCP denied appellant’s emotional condition
claim, finding that she had not established a compensable factor of employment. It noted that the
employing establishment had denied her allegation of overwork and that she had not submitted
corroborating evidence regarding patient negligence.
On July 27, 2018 appellant, through counsel, requested reconsideration. She reiterated her
prior allegations regarding chronic understaffing and inadequate care of patients. Appellant
resubmitted Dr. Balentine’s September 8, 2017 report. She also provided an additional narrative
statement dated July 14, 2017, noting that she began working in the spinal cord unit at the
employing establishment in 2009 and that, due to chronic understaffing, she carried double the
allowable patient load under Paralyzed Veterans of America (PVA) regulations. Appellant alleged
that patient-to-nurse ratios were often seven or eight to one. She also worked as head or charge
nurse at least three days a week and was the infection control champion, while continuing her
regular patient load. Appellant described her duties in these positions. She alleged that chronic
understaffing created a safety hazard for patients leading to inadequate, improper, and neglectful
patient care that led to patient injury and/or death. Appellant also noted that there were severe
infection control issues at the employing establishment that put both patients and staff at risk of
harm. She noted that she reported these issues to management and experienced retaliation and
harassment as a result. Appellant alleged that patients were shamed and ridiculed by staff for using
the call button or when their ventilator alarms sounded. She also alleged that a physician came to
work under the influence of alcohol, would not answer his after-hours calls, failed to examine
patients, and berated nurses. This particular physician also locked his office and slept while on
duty. Appellant noted that this particular physician failed to respond to her rapid responses, which
resulted in her patient entering the ICU. She stopped work in October 2014 due to stress and panic
attack as a result of these issues.
In a witness statement, B.T., a coworker in the spinal cord unit, confirmed that the unit was
understaffed and that this put patients and staff at risk. She asserted that nursing staff were
frequently assigned six to eight patients each in violation of PVA regulations. B.T. also asserted
that the physician was drinking while on duty, failed to return pages, and failed to examine patients.
She alleged that this physician’s lack of care resulted in the death of a patient. B.T. also described
a patient that was misdiagnosed and sent home with cancer.
A December 18, 2008 employing establishment directive indicated that the spinal cord unit
required minimal nurse staffing calculated based on 71 full-time employees per 50 staffed beds or
1.42 nurses per patient. This directive provided that, when acuity levels exceed the national
average, nursing staffing needed to be increased according.

3

In an e-mail dated November 11, 2013, B.W., reported that the unit was short-staffed by
scheduling and left with only two nurses. She asserted that most weekends the unit did not have
adequate staffing for the acuity of patients and that the nurses stayed over to finish shift duties and
were not compensated. On November 12, 2013 B.W. requested four nurses on the evening shift.
She noted that she was left with only one other nurse to care for 19 patients. On December 17,
2013 B.W. reported that there were three nurses who were responsible for six or seven patients
each. On January 23, 2014 she reported that she and appellant did not receive a break during their
shift. On April 10, 2014 B.W. reported that there were 21 patients and three nurses. On April 17,
2014 she reported 22 patients with three nurses while on April 16, 2014 there were 22 patients
with four nurses. On May 21, 2014 B.W. reported 21 patients and three nurses. On May 22, 2014
she reported 20 patients and three nurses.
On August 22, 2018 the employing establishment asserted that shortage of staff was
corrected by overtime. It also noted that appellant was terminated from the employing
establishment on July 11, 2017.
By decision dated October 1, 2018, OWCP denied modification of the December 7, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5 Those are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.6
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) factual evidence identifying an employment factor or incident alleged to have
caused or contributed to his or her claimed emotional condition; (2) medical evidence establishing
that he or she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to the emotional condition.7
3

Supra note 2.

4

O.G., Docket No. 18-0359 (issued August 7, 2019); J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
5

O.G., id.; M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton,
40 ECAB 1143, 1145 (1989).
6

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
7

O.G., supra note 4; George H. Clark, 56 ECAB 162 (2004).

4

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.8 In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition under FECA. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the concept or
coverage under FECA.10 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury arising
out of and in the course of employment.11 On the other hand, when an injury or illness results
from an employee’s feelings of job insecurity per se, fear of a reduction-in-force, his or her
frustration from not being permitted to work in a particular environment or hold a particular
position, unhappiness with doing work, or frustration in not given the work desired or hold a
particular position, such injury or illness falls outside FECA’s coverage because they are found
not to have arisen out of employment.12
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular duties,
these could constitute employment factors.13 However, for harassment to give rise to a
compensable disability under FECA, there must be evidence that harassment did, in fact, occur.
Mere perceptions of harassment are not compensable under FECA.14
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.15 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. If a

8

T.L., Docket No. 18-0100 (issued June 20, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
9

28 ECAB 125 (1976).

10

S.K., Docket No. 18-1648 (issued March 4, 2019); A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB
137 (2005).
11

Cutler, supra note 9; O.P., Docket No. 19-0445 (issued July 24, 2019); Trudy A. Scott, 52 ECAB 309 (2001).

12

B.S., Docket No. 19-0378 (issued July 10, 2019); William E. Seare, 47 ECAB 663 (1996).

13

T.L., supra note 8; M.R., Docket No. 18-0304 (issued November 13, 2018); David W. Shirey, 42 ECAB 783, 79596 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).
14

A.E., Docket No. 18-1587 (issued March 13, 2019); Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

15

B.S., supra note 12; Dennis J. Balogh, 52 ECAB 232 (2001).

5

compensable factor of employment is substantiated, OWCP must base its decision on an analysis
of the medical evidence which has been submitted.16
OWCP’s regulations provide that an employer who has reason to disagree with an aspect
of the claimant’s allegation should submit a statement that specifically describes the factual
argument with which it disagrees and provide evidence or argument to support that position.17 Its
regulations further provide in certain types of claims, such as a stress claim, a statement from the
employing establishment is imperative to properly develop and adjudicate the claim.18
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.19 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.20 Once OWCP undertakes to
develop the evidence, it has the responsibility to do so in a proper manner.21
ANALYSIS
The Board finds that this case not in posture for decision.
Appellant alleged that she experienced an exacerbation of her preexisting PTSD and
anxiety due to overwork, witnessing failures in patient care, harassment, and retaliation. OWCP
denied her claim, finding that she had not established a compensable employment factor. The
Board must, thus, initially review whether these alleged incidents and conditions of employment
are covered employment factors under the terms of FECA.
Appellant has attributed her emotional condition to performing her regular or specially
assigned duties of her position. She alleged that she was overworked as her unit was chronically
understaffed. The Board has held that overwork, when substantiated by sufficient factual
information to corroborate appellant’s account of events, may be a compensable factor of
employment.22
In support of her claim, appellant submitted a December 18, 2008 employing establishment
directive, which indicated that the minimal nurse staffing was to be 1.42 nurses per patient. On
16

O.G., supra note 4; Norma L. Blank, 43 ECAB 384, 389-90 (1992).

17

20 C.F.R. § 10.117(a); D.L., Docket No. 15-0547 (issued May 2, 2016).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.7(a)(2)
(June 2011).
19
D.B., Docket No. 19-0443 (issued November 15, 2019); K.S., Docket No. 18-0845 (issued October 26, 2018);
D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).
20

20 C.F.R. § 10.121.

21

F.V., Docket No. 19-0006 (issued September 19, 2019); Cutler, supra note 9.

22

I.P., Docket No. 17-1178 (issued June 12, 2018); William H. Fortner, 49 ECAB 324 (1998).

6

January 4, 2014 she reported that her unit was staffed at five patients per nurse. In a February 10,
2014 e-mail, appellant reported staff shortages. On February 11, 2014 she reported that there were
three nurses for 20 patients. On February 17, 2014 appellant again reported staffing issues. She
also provided an e-mail dated April 9, 2014 in which she agreed in writing to work six consecutive
days. Appellant submitted a statement from B.T., a coworker, who confirmed that the unit was
understaffed and frequently in violation of staffing regulations. She also submitted a series of
e-mails from B.T. detailing the understaffing on specific dates from November 11, 2013 through
May 22, 2014.
On September 5, 2017 OWCP requested that the employing establishment address the
accuracy of appellant’s allegations and claims. The employing establishment generally confirmed
staffing shortages due to illness, but alleged that these shortages were corrected through overtime
and compensatory time. Its response, however, did not focus on whether she was overworked.
The employing establishment also failed to respond to appellant’s allegations regarding the
maintenance of the appropriate percentage of nurses to patients. The Board finds that the
employing establishment did not fully respond to the September 5, 2017 development letter.
Moreover, OWCP did not request further information from the employing establishment that is
normally in the exclusive control of the employing establishment (e.g., time schedules, nurse-topatient ratios, incident reports). As discussed, OWCP’s procedures provide that, in emotional
condition cases, a statement from the employing establishment is necessary to adequately
adjudicate the claim.23
The Board finds that it is unable to make an informed decision in this case as the employing
establishment did not adequately respond to the request for comment made by OWCP in the
September 5, 2017 development letter.24
Although it is appellant’s burden of proof to establish her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source.25
This case will accordingly be remanded to OWCP for further development of the evidence.
OWCP shall request that the employing establishment provide a detailed statement and relevant
evidence and/or argument regarding appellant’s allegations. Following this and any necessary
further development, it shall issue a de novo decision regarding whether appellant has established
an emotional condition in the performance of duty.
CONCLUSION
The Board finds that this case is not posture for a decision.

23

Supra note 18; M.T., Docket No. 18-1104 (issued October 9, 2019).

24

V.H., Docket No. 18-0273 (issued July 27, 2018).

25

R.A., Docket No. 17-1030 (issued April 16, 2018); K.W., Docket No 15-1535 (issued September 23, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: February 4, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

